Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on December 11, 2020 and June 25, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Patent No.: US 6,221,724 B1).

Regarding Claim 1, Yu et al. discloses 					                     an integrated circuit (IC), comprising: a metal oxide semiconductor (MOS) transistor formed in a semiconductor substrate, comprising:										a gate structure formed over a surface of the substrate (Col. 6, L 56-59; Figs. 4-6 – gate structure 120); 										
Regarding Claim 2, Yu et al., as applied to claim 1, discloses 	 	         	         the IC, wherein the through-gate co-implant species comprises one or more of carbon, fluorine and nitrogen (Col. 6, L 8-26; Figs. 4-6 – co-implant species such as nitrogen to form region such as 136).
Regarding Claim 3, Yu et al., as applied to claim 1, discloses 	 	                    the IC, wherein the well dopant comprises one or more of boron and indium, or one or more of phosphorous, arsenic and antimony (Col. 6, L 13-18 – the well dopant comprises of boron).
Regarding Claim 4, Yu et al., as applied to claim 1, discloses 	 	                     the IC, wherein the MOS transistor is an N-type MOS transistor and the well dopant comprises a P-type dopant (Col. 6, L 8 - 60).
Regarding Claim 5, Yu et al., as applied to claim 1, discloses 	 	                     the IC, wherein the co-implant species has a peak concentration profile that is spaced apart from 
Regarding Claim 7, Yu et al., as applied to claim 1, discloses 	 	                    the IC, further comprising halo regions formed on both sides of the gate structure (Col. 1, L 46-56).				
Regarding Claim 8, Yu et al., as applied to claim 1, discloses 	 	                    the IC, further comprising source/drain extension regions formed between the source and drain regions (Figs. 4-6 in light of Figs. 1-3 and Col. 4, L 2-22 - source/drain extension regions 37/39).
Regarding Claim 9, Yu et al., as applied to claim 8, discloses 	 	                    the IC, wherein the source/drain extension regions have a lower dopant concentration than the source and drain regions (Col. 4, L 1 – 60 - implied).
Regarding Claim 10, Yu et al., as applied to claim 1, discloses 	 	         	        the IC, wherein the gate structure comprises polysilicon over a gate oxide layer (Col. 6, L 56-60 together with Col. 3, L 25-37).

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (Pub. No.: US 2004/0192055 A1).
Regarding Claim 1, Weber et al. discloses 					                     an integrated circuit (IC), comprising: a metal oxide semiconductor (MOS) transistor formed in a 
Regarding Claim 2, Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the through-gate co-implant species comprises one or more of carbon, fluorine and nitrogen (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – co-implant species comprises of fluorine).
Regarding Claim 3, Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the well dopant comprises one or more of boron and indium, or one or more of 
Regarding Claim 4, Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the MOS transistor is an N-type MOS transistor and the well dopant comprises a P-type dopant (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – P-type dopant indium).
Regarding Claim 8, Weber et al., as applied to claim 1, discloses 	 	         the IC, further comprising source/drain extension regions formed between the source and drain regions (Par. 0037-0038; Fig. 5G - source/drain extension regions 526).
Regarding Claim 9, Weber et al., as applied to claim 8, discloses 	 	         the IC, wherein the source/drain extension regions have a lower dopant concentration than the source and drain regions (Par. 0037 & 0040; Fig. 5I - source/drain extension regions 526; source and drain regions 306).
Regarding Claim 10, Weber et al., as applied to claim 1, discloses 	 	         the IC, wherein the gate structure comprises polysilicon over a gate oxide layer (Par. 0036).



Claims 12 & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Patent No.: US 6,221,724 B1).
Regarding Claim 12, Yu et al. discloses 						           a method of forming an integrated circuit, the method comprising:					forming a gate structure on a surface of a substrate (Col. 6, L 56-59; Figs. 4-6 – gate 
Regarding Claim 15, Yu et al., as applied to claim 12, discloses 			        the method, further comprising forming source/drain extension regions in the substrate adjacent both sides of the gate structure between the source region and the drain region (Figs. 4-6 in light of Figs. 1-3 and Col. 4, L 2-22).
Regarding Claim 16, Yu et al., as applied to claim 15, discloses 			        the method, wherein the dopant is implanted through the gate structure into the channel region between the source/drain extension regions (Col. 6, L 60-62).
Regarding Claim 17, Yu et al., as applied to claim 12, discloses 			        the method, further comprising forming halo regions in the substrate between the source/drain regions (Col. 1, L 46-56 – this prior art at least teaches that forming halo regions in the substrate between the source/drain regions is well-known in the art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1), as applied to claim 1, further in view of Arai et al. (Pub. No.: US 2002/0031877 A1).
Regarding Claim 6, Yu et al., as applied to claim 1, discloses    		                   the IC, wherein a well dopant species of the well region has a peak concentration profile that is spaced apart from the substrate surface by a first distance directly under the gate structure, and 
Yu et al. does not explicitly disclose    						       the IC, wherein the second distance is greater than the first distance.					However, Arai at least implicitly teaches   						       the IC, wherein the second distance is greater than the first distance (Par. 0079-0080; Fig. 6B – this prior art teaches implanting well dopant through a gate; so the implantation is shallow under the gate and deeper under the region where eventually the source and drains be formed). 			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Arai to adapt the IC, wherein a well dopant species of the well region has a peak concentration profile that is spaced apart from the substrate surface by a first distance directly under the gate structure of Yu et al., and spaced apart from the substrate surface by a second distance directly below the source and drain regions in order to fabricate a device with low level of junction leakage as taught by Arai (Par. 0087)
	

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Weber et al. (Pub. No.: US 2004/0192055 A1), as applied to claim 1, or, in the alternative, under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1), as applied to claim 1, further in view of Nandakumar et al. (Patent No.: US 7,557,022 B2).

Regarding Claim 7, Weber et al., as applied to claim 1, discloses 	 	         the IC, further comprising halo regions formed on both sides of the gate structure (Par. 0045-0046).													Weber et al. is not emphatic enough regarding halo regions formed on both sides of the gate structure,					Nandakumar et al. implicitly teaches					            	                                   halo regions formed on both sides of the gate structure (Par. 0036-0039, also see Fig. 7 – halo region 230/232; gate dielectric 210; source/drain regions 240/242; source/drain extension regions 216/218).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nandakumar et al.  to adapt a transistor, comprising halo regions formed on both sides of the gate structure of Weber et al., in order to suppress hot electron effect and improve the device performance.


Claim 11 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1), as applied to claim 1, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 11, Yu et al., as applied to claim 1, discloses 	                                the IC, wherein the MOS transistor comprises at least a MOS transistor having a gate dielectric with a first thickness, the through-gate co-implant species being in the substrate beneath the gate structure between the drain region and the source region of each of the MOS transistors (Figs. 4-6).													Yu et al. does not explicitly disclose 	 				                    the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater However, Hori et al. teaches 	 	                                                                     the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the MOS transistor of Yu et al. comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness in order to fabricate different types of transistors with different functionalities all in one single chip. 
Claim 11 is rejected under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1), as applied to claim 1, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 11, Weber et al., as applied to claim 1, discloses 	                    the IC, wherein the MOS transistor comprises at least a MOS transistor having a gate dielectric with a first thickness, the through-gate co-implant species being in the substrate beneath the gate structure between the drain region and the source region of each of the MOS transistors (Fig. 5J).		Weber et al. does not explicitly disclose 	 				                    the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness, the through-gate co-implant species being in the substrate beneath the gate structure between the drain region and the source region of each of the core MOS transistor and the non-core MOS transistor.												However, Hori et al. teaches 	 	                                                                     the IC, wherein the MOS transistor comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the MOS Weber et al. comprises a core MOS transistor having a gate dielectric with a first thickness and a non-core MOS transistor having a gate dielectric with a second greater thickness in order to fabricate different types of transistors with different functionalities all in one single chip. 


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yu et al. (Patent No.: US 6,221,724 B1), as applied to claim 12, or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1).
	
Regarding Claim 13, Yu et al., as applied to claim 12, discloses 			        the method, wherein the co-implant species is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV (Col. 5, L 1-5) – this prior art teaches that the co-implant species could possibly be implanted at an energy level between 10 keV to 100 keV).		In the alternative, assuming arguendo that Yu et al. does not teach with sufficient specificity the method, wherein the co-implant species is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV, it at least provides a range of energy level which can be used. It also provides that the co-implant should be implanted in a region between the implant region 148 and channel region 130 and substantially below the channel region so that the mobility of the charge carrier is not affected.						 Yu et al. discloses the claimed invention except for the method, wherein the co-implant species is implanted at an energy level within a range from approximately 10 keV to approximately 40 keV.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the co-implant species is implanted at In re Aller, 105 USPQ 233 (CCPA 1955).		


Claim 14 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1), as applied to claim 12.
		
Regarding Claim 14, Yu et al., as applied to claim 12, does not explicitly disclose    the method, wherein the dopant is implanted after the co-implant species (Figs. 5-6; it seems that this prior art teaches at least in one embodiment the dopant (implant step creating region 148) is implanted before the co-implant species (implanting step creating region 136); the purpose of implanting the co-implant species is to suppress the diffusion of dopants upwards towards the channel region (Col. 6, L 27-55); it seems that both sequences regarding the timing of the implanting of the dopant with regard to implanting the co-implant species will work well since the annealing is done only after both the implantation steps are performed; in other words during the step of implanting there should not be much movement of any dopant species that are already implanted; in other words, the order of the implanting step of the dopant with regard to the step of co-implanting is not critical).									Yu et al.  discloses the claimed invention except for the method, wherein the dopant is implanted after the co-implant species. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the dopant is implanted after the co-implant species, since it has been held that choosing from a finite number of KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
	It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).


Claim 18 is rejected under 35 U.S.C. 103 as obvious over Yu et al. (Patent No.: US 6,221,724 B1), as applied to claim 12, further in view of Babcock et al. (Patent No.: US 7,064,399 B2).
Regarding Claim 18, Yu et al., as applied to claim 12, discloses 			        the method, wherein the dopant comprises a boron species, and the co-implant species comprises carbon (Col. 6, L 13-18 – the dopant comprises a boron species; the co-implant species comprises nitrogen; although this prior art does not explicitly teach that the co-implant species Yu et al. is not emphatic enough regarding the method, wherein the co-implant species comprises carbon,						Babcock et al. teaches					            	                                   the method, wherein the co-implant species comprises carbon (abstract; Col. 4, L 1-40, Fig. 2b – carbon layer 110).											Both Yu et al. and the Babcock et al. teach using co-implant species to prevent diffusion of dopant species. Yu et al. uses nitrogen as the co-implant species whereas Babcock et al. uses carbon. Clearly, both are known diffusion-suppressants and one can be replaced with the other and is supposed to work equally well. 								Babcock et al. discloses the claimed invention except for the method, wherein the co-implant species comprises carbon.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the co-implant species comprises carbon, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Weber et al. (Pub. No.: US 2004/0192055 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Weber et al. (Pub. No.: US 2004/0192055 A1) in view of Nandakumar et al. (Patent No.: US 7,557,022 B2).
Regarding Claim 19, Weber et al. discloses 			                                   a transistor, comprising:										a substrate (Par. 0017 & 0036; Fig. 5J – substrate 303);						a gate structure formed over a surface of the substrate, the gate structure including a gate electrode over a dielectric layer (Par. 0017 & 0036; Fig. 5J – gate structure comprising gate electrode 310 and dielectric layer 308);								source/drain extension regions formed in the substrate adjacent both sides of the gate structure (Par. 0037-0038; Figs. 5G & 5J - source/drain extension regions 526);				source/drain regions formed in the substrate adjacent both sides of the gate structure, the source/drain regions being spaced apart further than the source/drain extension regions (Par. 0017 & 0036-0040; Figs. 5H-5J – source and drain regions 306);					halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions (Par. 0044-0046); and											dopant and through-gate co-implant species in the substrate between the drain region and the source region, the dopant having a retrograde profile that defines a concentration of the dopant in the substrate along a direction orthogonal to the surface of the substrate, the concentration of the dopant increasing from the surface of the substrate to a location having a peak concentration, which is spaced from the surface of the substrate, and decreasing from the location having the peak concentration along the direction (Par. 0015-0017 & 0027-0036; Figs. 5D-5J – dopant In ions and co-implant species F ions; it is worth mentioning that co-implant species is not implanted through the gate (Fig. 5D); however, the patentability of a product does Weber et al. is not emphatic enough regarding halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions,		Nandakumar et al. implicitly teaches					            	                                   halo regions formed on both sides of the gate structure, each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions (Par. 0036-0039, also see Fig. 7 – halo region 230/232; gate dielectric 210; source/drain regions 240/242; source/drain extension regions 216/218).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nandakumar et al.  to adapt a transistor, comprising halo regions formed on both sides of the gate structure of Weber et al., each halo region touching the gate dielectric, one of the source/drain regions and one of the source/drain extension regions in order to suppress hot electron effect and improve the device performance.
Regarding Claim 20, Weber et al., as applied to claim 19, discloses 	 	         the transistor, wherein	 the through-gate co-implant species comprises one of carbon, fluorine or nitrogen, and the dopant comprises one of boron or phosphorous (Par. 0015 & 0016; 0025-0036; Figs. 5D-5J – co-implant species comprises of fluorine; well dopant comprises of boron).

Claims 21 & 24-25 are rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A) in view of Weber et al. (Pub. No.: US 2004/0192055 A1).
Regarding Claim 21, Rodder et al. discloses 					          an integrated circuit (IC), comprising:								a first transistor formed in or over a semiconductor substrate (Fig. 2A – the upper left transistor 114 could be considered as the first transistor), comprising:					a first source region and a first drain region both having a first conductivity type formed in the substrate (Fig. 2A – first source region 148, first drain region 150);					a first gate structure formed over a surface of the substrate between the first source region and the first drain region, the first gate structure having a long axis 	oriented laterally over the substrate in a first direction (Fig. 2A – first gate structure 140);						a first well region having a second opposite conductivity type under the first gate structure and between the first source region and the first drain region, the first well region including a well dopant (Fig. 2A – active area 142 comprise a p-well doped with boron);			a second transistor formed in or over the semiconductor substrate (Fig. 2A – the upper right transistor 114 could be considered as the second transistor), comprising:			a second source region and a second drain region both having the first conductivity type formed in the substrate (Fig. 2A – second source region 132, second drain region 134);			a second gate structure formed over the surface of the substrate between the second source region and the second drain region, the second gate structure having a long axis oriented laterally over the substrate in a second direction about orthogonal to the first direction (Fig. 2A – second gate structure 124); and									a second well region under the second gate structure and between the second source Rodder et al. does not disclose 							           the first well region including a well dopant and a first co-implant species, the well dopant and the first co-implant species having a retrograde profile extending from the surface of the substrate into the first well region; and								the second well region including the well dopant and a second co-implant species, the well dopant and the second co-implant species having a retrograde profile extending from the surface of the substrate into the first well region.								However, Weber et al. at least implicitly teaches 					        the first well region including a well dopant and a first co-implant species, the well dopant and the first co-implant species having a retrograde profile extending from the surface of the substrate into the first well region (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – well region 302, well dopant In ions and co-implant species F ions); and							the second well region including the well dopant and a second co-implant species, the well dopant and the second co-implant species having a retrograde profile extending from the surface of the substrate into the first well region (Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – well region 302, well dopant In ions and co-implant species F ions).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Weber et al.  to adapt a transistor, comprising the first well region of Rodder et al. including a well dopant and a first co-implant species, the well dopant and the first co-implant species having a retrograde profile extending from the surface of the substrate into the first well region; and the second well region including the well dopant and 
Regarding Claim 24, modified Rodder et al., as applied to claim 21, discloses 	                    the IC, wherein each of the first and second co-implant species is selected from the group consisting of carbon, nitrogen and fluorine (Weber et al. - Par. 0015 & 0016; 0027-0036; Figs. 5D-5J – co-implant species fluorine).		
Regarding Claim 25, modified Rodder et al., as applied to claim 21, discloses 	                    the IC wherein the first conductivity type is N-type and the second conductivity type is P-type (Rodder et al. – Col. 3, L 60-65).		

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A) and Weber et al. (Pub. No.: US 2004/0192055 A1), as applied to claim 21, further in view of Baumgartner (Pub. No.: US 2009/0212854 A1).
Regarding Claim 22, modified Rodder et al., as applied to claim 21, discloses 	        the lC, further comprising first halo regions in the substrate between the first source region and the first drain region and second halo regions in the substrate between the second source region and the second drain region, the first and second halo regions having the second conductivity type, the first halo regions laterally spaced apart under the first gate structure by a first distance, and the second halo regions laterally spaced apart under the second gate structure by a second distance (Col. 5, L 34-62; Fig. 1A – 1E together with Fig. 2A – halo regions 70 & 72; as has been explained in the rejection of claim 21, the existence of a first transistor and a second  											Modified Rodder et al. does not explicitly disclose                                                       the second distance is greater than the first distance.								However, Baumgartner implicitly teaches                                                                     the second distance is greater than the first distance (Par. 0043 & 0053; Figs. 6a-6f & 8e – this prior art teaches plurality of gates such as 90 and 95 having different lengths; this prior art also teaches use of halo implants to control short channel effects; now when the gate lengths of two transistors are different; it implies that the distance between the halo regions for the two transistors will not be the same).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Baumgartner to adapt the lC, further comprising, wherein the first halo regions of modified Rodder et al. are laterally spaced apart under the first gate structure by a first distance, and the second halo regions are laterally spaced apart under the second gate structure by a second greater distance in order to control the short channel effects of the plurality of different types of transistors.

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Rodder et al. (Patent No.: US 5,976,937 A) and Weber et al. (Pub. No.: US 2004/0192055 A1), as applied to claim 21, further in view of Hori et al. (Pub. No.: US 2012/0021593 A1).
Regarding Claim 23, modified Rodder et al., as applied to claim 21, discloses 	                    the IC, wherein the first gate structure includes a first gate dielectric having a first thickness, and the second gate structure includes a second gate dielectric having a second greater thickness (Fig. 2A – this prior art teaches a plurality of transistors 114; first gate structure 140 includes a first gate dielectric having a first thickness; second gate structure 124 includes a second gate dielectric having a second thickness).								Modified Rodder et al. does not explicitly disclose 	 				                    the second gate dielectric having a greater thickness than the thickness of the first dielectric.		However, Hori et al. at least implicitly teaches 	 	                                                                     the second gate dielectric having a greater thickness than the thickness of the first dielectric (Par. 0003 – this prior art teaches “… plural transistors different in structure are integrated together on single semiconductor chips. For example, the transistors of a core part that performs calculation processing or the like are required to operate at higher speed than the transistors of peripheral circuits such as an input/output (I/O) part. Therefore, the high-speed transistors of the core part have thinner gate insulation films and are driven with lower voltages than the transistors of the I/O part. Further, in the core part, some of the transistors are designed to have different driving voltages and/or different thicknesses of the gate insulation films”).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hori et al. to adapt the IC, wherein the second gate dielectric of modified Rodder et al. has a greater thickness than the thickness of the first dielectric in order to fabricate different types of transistors with different functionalities all in one single chip. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/28/2019
/SYED I GHEYAS/Primary Examiner, Art Unit 2812